     Case 2:20-cv-09693-PA-GJS Document 19 Filed 07/21/21 Page 1 of 1 Page ID #:172
                                                                                     JS-6
1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                          CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN             Case No: 2:20−cv−09693 PA (GJSx)
9     ABILITIES CLUB, ON BEHALF OF
10
      ITSELF AND ITS MEMBERS; ANNA
      MARIE WIGGINS, An Individual, ON ORDER FOR DISMISSAL WITH
11    BEHALF OF ROBERT AARON           PREJUDICE OF ENTIRE ACTION
12
      MCKISSICK,
                                       [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13                   Plaintiffs,
14          v.
      BEVERLY HILLS APARTMENT
15
      LLC; and DOES 1 THROUGH 10,
16    Inclusive
17
                  Defendants
18
            Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
      parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
      all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
      complaint in its entirety. Each of the parties herein shall bear their own respective
22
      attorney fees and costs.
23

24          IT IS SO ORDERED.
25

26    Dated: ________________
             July 21, 2021
                                             By: _____________________________
27                                                 Hon. Percy Anderson
28                                                 United States District Judge



                                  ORDER FOR DISMISSAL                                         1
